Citation Nr: 1745403	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for alcohol addiction, to include as secondary to PTSD.

3. Entitlement to service connection for a sleep disorder, to include narcolepsy with cataplexy and sleep paralysis.

4. Entitlement to service connection for a digestive disorder, to include Barrett's syndrome and inflamed stomach as secondary to a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to February 1997 and from February 2004 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board previously remanded these matters in July 2015.

The Board notes that the Veteran has argued that his alcohol addiction is secondary to his claimed PTSD and that his digestive order disability is secondary to his narcolepsy medication.  Therefore, the Board has expanded these issues as seen on the title page.

The issues of entitlement to service connection for a sleep disorder, to include narcolepsy with cataplexy and sleep paralysis, and entitlement to service connection for a digestive disorder, to include Barrett's syndrome and inflamed stomach as secondary to a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran does not currently have PTSD.

2. The Veteran does not have an alcohol addiction caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. Service connection for PTSD is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. Alcohol addiction was not incurred in or aggravated by the Veteran's active service or as secondary to a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in December 2009.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a hearing was provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he currently suffers from PTSD, which developed during his active duty service.    

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service-connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Service treatment records are negative for any treatment, diagnosis or complaints of PTSD symptoms.

In February 2009,over four years after separation from service, a private treatment record described the Veteran as alert and not in acute distress, oriented, and appearing comfortable during a physical examination.

In October 2009, the Veteran saw his private physician for congestion, headache, ears plugged, phlegm, chest wheezing and cough.  The Veteran said that he was taking psychiatric medications and requested medical consultation on an Anthrax vaccine he received during service, PTSD and narcolepsy.  However, the private physician stated that he was not able to provide him with answers to his questions and deferred him to an expert.  The private physician reported that he was concerned about the Veteran's mental health and suggested he seek treatment.  The Veteran denied any suicidal thoughts, plans or strategy for harm to self or others.  The private physician assessed him with bronchitis, cigarette smoker, narcolepsy by history and PTSD suspected.  The Board notes that this opinion of suspected PTSD is inadequate as the private physician stated that he was not an expert on these areas of medicine.

In January 2010, the Veteran submitted a statement in support of his PTSD claim.  He described a mission as somewhat classified where he was threatened with court martial and/or other reprimands.  He asserted that he lived out this incident frequently in his dreams.  In addition, he said at the same time he had to see one of his soldiers go home with stage 4 cancer and later die from this illness.  He said that it was difficult to not hold himself responsible for the health and welfare of his soldiers.

In October 2010, the Veteran was afforded a VA examination for his claim.  The Veteran reported that he had problems sleeping and felt moody and irritable with bad dreams off and on.  Upon examination, the Veteran was cooperative and somewhat circumstantial in his answers.  His mood was depressed and his speech was spontaneous.  He had good eye contact and was oriented well to time, place and person.  He denied any memory problems, auditory or visual hallucinations.  His thought process was grossly logical and more circumstantial.  He reported that he did not trust people.  His insight, judgment and intelligence were fair.  The Veteran denied any suicidal ideation, but reported feeling hopeless and helpless and did not have energy or motivation.  The examiner noted that the Veteran was not in combat.  The Veteran mainly reported that because he was having bad dreams and hallucinations he felt that he was stressed during service and wanted service pension for his problems.  The examiner diagnosed the Veteran with alcohol addiction, narcolepsy, chronic back problems, and stress with day-to-day problems.  A GAF score of 65 was assigned.  The examiner stated that though the Veteran reported some bad dreams and feeling fatigued with problems sleeping, narcolepsy had the same symptoms.  The examiner said that he was not convinced that his bad dreams were related to any kind of service-related problems and at the present he was going to Alcoholics Anonymous meetings and he was on probation for drinking. 

In January 2017, the Veteran testified at the Board hearing that he suffered from hallucinations.      

Ultimately, the Veteran has submitted no medical evidence sufficient to show a current PTSD disability.  The letter from his physician indicating that PTSD was "suspected" is not sufficient to support his claim.  In addition, the VA opinion clearly weighs against the claim.  

The Veteran has offered his own opinion on diagnosis and etiology, stating that he currently has PTSD that is causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d at 1372.  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's own contentions.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. At 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of PTSD, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. At 225.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that there is a current PTSD disability, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for PTSD is not warranted.  

Regarding any diagnosis of alcohol addiction, the Board notes that compensation for such a disorder may only be paid when it is secondary to a service-connected psychiatric disorder.  As the Board has concluded that service connection is not warranted for PTSD, and as there are no service-connected disabilities, there can be no secondary service connection for alcohol addiction, and service connection on a secondary basis must be denied due to lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  As the claim for service connection for PTSD is being denied, service connection for alcohol addiction may not be granted on a secondary basis.  


ORDER

1. Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

2. Entitlement to service connection for alcohol addiction, to include as secondary to PTSD, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he suffers from a sleep disorder, to include narcolepsy with cataplexy and sleep paralysis due to vaccinations he received during service.  In addition, the Veteran asserts that he suffers from a digestive disorder, to include Barrett's syndrome and inflamed stomach as secondary to a sleep disorder.  Specifically, the Veteran contends that the medication for his narcolepsy caused his digestive disorder.

In January 2017, the Veteran testified at the Board hearing that one possible explanation for his digestive disorder, specifically Barrett's syndrome, could be sausages he ate during service because another officer was sick and there was a sign posted to not eat the sausages.  He stated that a few months later he started feeling a gnawing pain in the upper part of his stomach.  Later in 2004, the Veteran reported how he drank Bosnian coffee and it felt like something had torn his stomach apart.  The Veteran also said that once he started taking medication for narcolepsy he started to have inflamed stomach problems.  

Overall, the Board notes that at the January 2017 Board hearing, the Veteran testified that he was diagnosed with severe narcolepsy with cataplexy in December 2008, during a time of alleged active service.  The Board finds that this service period is not in the record, and requests that the RO verify this period of service beginning in July 2008. 

Regarding the Veteran's sleep disorder, the Veteran was afforded a VA examination in October 2010.  The Veteran's claims file and the medical records were reviewed and the examiner opined that narcolepsy with cataplexy was due to or a result of active duty military service.  The examiner concluded that the Veteran had symptoms of narcolepsy and cataplexy since active duty and when released from duty.  However, the Board finds that the examiner did not provide any supporting evidence for this opinion.  Therefore, the Board finds that this VA opinion is inadequate to adjudicate the Veteran's claim and another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

Regarding the Veteran's digestive disorder, to include Barrett's syndrome and inflamed stomach as secondary to a sleep disorder, service treatment records note treatment for gastritis and ulcers with symptoms of abdominal pain, indigestion, nausea and cramping.  For example, in October 1996 he was seen for abdominal pain and diarrhea.  The assessment was resolving gastritis.  Upon separation in December 1996, a history of frequent indigestion was noted.  Upon separation in November 2004, his digestive system was noted as normal.  However, a service medical assessment dated in November 2004 noted that he had been in the hospital with GI bleeding for four days, a polyp had been removed from his stomach, and he had gastric ulcers.  It was noted that he was currently taking Prevacid and Amoxicillin.  A physician noted that he had required a transfusion due to the GI bleed and that three small ulcers had been shown on a repeat EGD.    

In March 2010, the Veteran was afforded a VA examination for his claim.  During the examination, the Veteran felt that his Barrett's syndrome was secondary to the removal of polyps in his stomach during service.  The examiner opined that the Veteran's Barrett's Syndrome was not caused by or a result of military service.  The examiner explained that Barrett's esophagus referred to metaplasia in the lower end of the esophagus thought to be caused by damage from chronic exposure or reflux esophagitis.  Smoking and excessive alcohol ingestion were definite risk factors for squamous cancers.  They also were risk factors for adenocarcinoma seen in Barrett's esophagus.  The normal lining of the esophagus squamous epithelium was replaced by an intestinal-type lining columnar epithelial.  Diagnosis of Barrett's esophagus required endoscopy and biopsy.  The examiner further stated that while there was no relationship between the severity of heartburn and the development of Barrett's esophagus, there was a relationship between chronic heartburn and the development of Barrett's esophagus.  Another cause was damage to the esophagus by swallowing a corrosive substance.  The main cause of gastric ulcers was H Pylori.  Because of its acid-inhibiting effect, H Pylori actually reduces the risk of developing esophageal adenocarcinoma, which was a form of cancer that may result from chronic esophagus reflux, and also Barrett's esophagus (Barrett's syndrome).  Overall, the examiner stated that there was no clinical, laboratory or radiological evidence to substantiate the Veteran's claim.  

The Board notes, however, that the examiner did not fully address the Veteran's service treatment records showing gastritis and ulcers with symptoms of abdominal pain, indigestion, nausea and cramping, or offer a full explanation as to why the symptoms in service did not represent the onset of the current Barrett's syndrome.  
The examiner conceded that there chronic heartburn and the development of Barrett's esophagus, yet the examiner also found that there was no evidence to support the Veteran's claim in spite of the in service treatment noted above.  In addition, the VA examiner stated that there was no current evidence of Barrett's syndrome, however, a subsequent VA treatment record dated in June 2011 notes that an upper endoscopy biopsy had shown Barrett's esophagus.  Thus, another VA exam us warranted to address this evidence.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records.  Specifically, contact the National Personnel Records Center and verify that the Veteran served on active duty starting in July 2008.  If this cannot be verified, please state that.

2. After any outstanding records have been received, forward the Veteran's claims file to the October 2010 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's sleep disorder claim.  The examiner should specifically make reference to the sleep disorder symptoms the October 2010 VA examiner pointed to in the records.  If the examiner is unable to find these service treatment records, then the examiner must state so.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep disorder claim was caused by or a result of active duty service.  

The examiner should take into consideration the Veteran's lay statements regarding vaccinations received during service that caused his sleep disorder.

In addition, after any outstanding records are received, the Veteran should also be scheduled for a new VA examination for his digestive disorders disability.  The claims folder and any pertinent medical records should be provided.  After a review of the evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's digestive disorder was caused by or a result of active duty service.  If the examiner finds that the Veteran does not currently have a digestive disorder, the examiner must reconcile the treatment records indicating a post-service diagnosis of Barrett's esophagus.  

The examiner should consider the Veteran's lay statements and service treatment records that show in-service treatment for digestive disorder symptoms.  

In addition, if the examiner finds that the Veteran has a sleep disorder caused by service, then the examiner should also provide an opinion whether it is at least as likely as not (50 percent probability or more) that the Veteran's digestive disorder was caused by or a result of the Veteran's sleep disorder medication.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

If the examiner must resort to mere speculation, then the examiner must state this and what would be needed, if anything, to provide a clearer opinion.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


